Conviction is for passing a forged instrument, punishment being assessed at two years in the penitentiary.
The instrument alleged to have been passed by appellant is *Page 659 
in all respects the same as that described I cause No. 20061 against the same appellant, opinion of this date [page 655 of this volume]. In the present case motion to quash the indictment was overruled, said motion being based upon the same contention discussed in cause No. 20061.
We see no good reason for writing further. The same conclusion here follows as was reached in the other cause mentioned.
The judgment is affirmed.